DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number KR10-2020-0050171, filed in Korea on April 24, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 21, 2020, the IDS submitted on January 19, 2021 and the IDS submitted on July 13, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication No. 2010-245831 to Ogino (hereinafter “Ogino”).
Regarding claim 1, Ogino teaches a camera module device, comprising a base plate (e.g., figs. 2-5, unlabeled element necessarily supporting at least imaging unit 3), one or more cameras fixed to and disposed on one surface of the base plate(e.g., fig. 2, imaging unit 3, unlabeled element necessarily supporting at least imaging unit 3; [0016]), a plurality of movable cameras movably disposed on the one surface of the base plate and configured to move individually or collectively (e.g., fig. 2, at least elements 2 and 4; [0017-22]), a driving gear disposed on the base plate (e.g., fig. 2, element 21; [0016]), and a plurality of sub-gears engaged with the driving gear (e.g., fig. 2, elements 22; [0017-22]), wherein positions of the plurality of sub-gears are configured to change to selectively transfer power to one or more of the plurality of movable cameras (e.g., [0017-22], positions change radially during transfer of power).
	Regarding claim 20, Ogino teaches a camera module device, comprising a base plate (e.g., figs. 2-5, unlabeled element necessarily supporting at least imaging unit 3), a plurality of movable cameras disposed on the base plate (e.g., fig. 2, at least elements 2 and 4; [0017-22]), and a plurality of sub-gears configured to selectively transfer power to one or more of the movable cameras (e.g., fig. 2, elements 22; [0017-22]), based on positions of the sub-gears, wherein the movable cameras are configured to move from an initial position to a moving position, in response to receiving the transferred power (e.g., [0017-22], positions change radially during transfer of power).

Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,979,652, filed July 8, 2020 by instant applicant, teaches a similar device.
U.S. Patent Publication No. 2011/0157377 to Chang teaches movable cameras.
U.S. Patent Publication No. 2010/0194860 to Mentz et al. teaches cameras that
rotate relative to one another.
U.S. Patent Publication No. 2008/0225129 to Viinikanoja et al. teaches a fixed
camera and a movable camera system.
U.S. Patent No. 9,442,363 to Seo et al. teaches movable cameras fixed to a
base plate.
U.S. Patent No. 9,743,067 to Geris et al. teaches movable cameras rotating
about a fixed point.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697